Citation Nr: 0429520	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  02-17 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $10,253.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from September 1952 
to September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the VA Regional Office (RO) in 
Reno, Nevada, and the Committee on Waivers and Compromises 
(hereinafter referred to as "the Committee") of the RO.  In 
a December 2001 letter, the RO discussed its proposed change 
in the veteran's pension benefits (due to his reported gaming 
winnings) that included retroactive termination of the 
veteran's improved pension benefits effective from March 1, 
1998 to March 1, 1999 and a reduced pension thereafter until 
March 1, 2000.  In an April 2002 letter, the VA Debt 
Management Center (DMC) advised the veteran that he owed VA 
$10,253.  In a June 2002 decision, the Committee determined 
that there was no evidence of bad faith, fraud or 
misrepresentation, but that the veteran would be unjustly 
enriched and no financial hardship would be created by 
denying his request for wavier.  In July 2003, the veteran, 
sitting at the RO, testified via videoconference at a hearing 
before the undersigned, sitting at the Board in Washington, 
DC.


FINDINGS OF FACT

1.	The veteran was in receipt of improved pension benefits 
from October 1989; in 2000, the RO granted a waiver of 
overpayment after the veteran submitted evidence to 
document that his gambling winnings were offset by his 
losses; the veteran continued to receive improved 
pension benefits until the time they were terminated 
retroactively to March 1, 1998, by a June 2002 
determination.

2.	During 1998 and 1999, the veteran's income gambling 
winnings as reported by casinos exceeded the maximum 
annual rate for improved pension benefits.

3.	The overpayment of VA benefits in the amount of $10, 253 
was not due to the veteran's fraud, misrepresentation or 
bad faith.

4.	The creation of the debt was due to fault on the part of 
the veteran and failure to collect the overpayment would 
cause enrichment; fault on the part of VA is not shown.

5.	The veteran is currently in receipt of pension benefits; 
recoupment of the overpayment by withholding his 
benefits would defeat the purpose of the pension 
program.

6.	Collection for the overpayment would cause undue 
hardship to the veteran, as it would endanger his 
ability to provide for basic necessities.

7.	Recovery of the debt in this case would be against 
equity and good conscience.  


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA benefits in the amount of $10,253 would be 
against equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
notice and duty-to-assist provisions of the do not apply in 
waiver of overpayment.  Barger v. Principi, 16 Vet. App. 132, 
138 (2002)

II. Background

In September 1989, a Veteran's Application for Compensation 
or Pension (VA Form 21-526) was received.  In that form, the 
veteran indicated that he was not employed and was totally 
disabled.  In an October 1989 letter, the RO requested that 
the veteran submit income information.  He was to submit this 
information as soon as possible, preferably within 60 days.  
He was also told that if the information was not received 
within one year, he would not be paid before the date that 
the information was received.  In a January 1990 rating 
decision, the veteran was granted entitlement to VA pension 
benefits.  According to a February 1990 letter, VA began 
paying the veteran improved pension benefits, effective 
October 1989.  At that time, the RO also provided the veteran 
with a VA Form 21-6890, in which he was advised to report 
changes in his income or net worth.

In October 1990, an income verification report (EVR) was 
received from the veteran in which he indicated that, for the 
period October 1, 1989 to September 30, 1990, he had no 
income or net worth.  He reported the same information in 
EVRs received in November 1991, October 1992 and October 
1993.  Thereafter, through 1996, the RO repeatedly advised 
the veteran to report changes in his income or net worth.  

In a February 1995 letter, the RO advised the veteran that it 
proposed to reduce his pension payments because of 
information that his income included gaming winnings.  
However, in March 1995, the RO advised the veteran that no 
further action would be taken regarding review of his 1992 
income as it received a letter from a casino that indicated 
his gaming losses were more than his winnings that year.

In January 1996, the RO advised the veteran that he reported 
losses that exceeded winnings and thus, no further action 
would be taken regarding review of his 1993 income.  The RO 
also reminded the veteran to report all income, including 
every dollar from gaming winnings, interest income, or other 
income received.

In August 1997, the RO indicated that the veteran was given 
credit for his gambling losses in 1994 but he did not lose 
enough to completely offset his winnings.  In a December 1997 
letter, the RO noted that the veteran submitted betting slips 
that showed his gambling losses offset his gambling winnings.

In an October 1999 letter, the RO noted the veteran's 
telephone inquiry regarding the status of his submission of 
losing ticket stubs to assist in reducing the amount of his 
gambling winnings.  The veteran was advised that there was no 
proof of his gambling losses in his file and he was requested 
to contact the RO representative with whom he previously 
spoke.  A December 1999 memorandum from a RO representative 
indicates that the veteran telephoned and was advised to 
report his gambling winnings and keep a record of his gaming 
losses from 1998, along with 1997 winnings.

In February 2000, the DMC advised the veteran that he owed VA 
$5,124 (evidently for income from gambling winnings during 
1996).  Later that month, the veteran submitted a financial 
status report in which he indicated that he had pension 
income of $749.00 and his total monthly expenses for room and 
board came to $650.  He offered to pay $25.00 per month 
toward his debt.  In February 2000, the veteran's overpayment 
was cleared.

In April 2000, the veteran reported recently undergoing 
cardiac by-pass surgery and submitted a claim for special 
monthly compensation.  

In an April 2000 letter, the DMC advised the veteran that he 
owed VA $9,236 (apparently for 1997).  

Also in April 2000, the veteran submitted a financial status 
report indicating that he received income from pension in the 
amount of $749.00 and that his total monthly expenses came to 
$675.00.  He offered to pay $25.00 a month toward the debt.  
Also in April 2000, the veteran requested a waiver of the 
overpayment of the debt and said he signed for others' gaming 
winnings.  

In June 2000, the RO granted the veteran's claim for special 
monthly compensation based upon being housebound.  In a June 
2000 letter, the RO advised the veteran of his increased 
pension benefits, to $915 a month, and said that he should 
report changes in his income or net worth.

In a December 2000 decision, the Committee granted the 
veteran's waiver request.  The Committee noted that a 
statement from the veteran showed he received $69,511 in 
gaming winnings in 1997 and that, in March 2000, VA 
terminated the veteran's VA pension benefits from February 1, 
1997 to March 1, 1998, thus creating the overpayment in 
question.  The Committee noted that while the veteran showed 
a degree of fault, collection of the debt would be against 
equity and good conscience.

In April 2001, the RO advised the veteran that during 2000 VA 
showed he received $10,150 for pension benefits.

In a December 2001 letter, the RO requested that the veteran 
provide information regarding his gambling winnings and 
losses at various casinos by February 17, 2002, or his 
benefits would be stopped.  The RO proposed to change his 
benefits by retroactively terminating his pension (in the 
amount of $732) from March 1, 1998 to March 1999 and, from 
December 1, 1999, reducing the monthly pension amount from 
$749 to $607 until March 1, 2000.  

In August 2001, the veteran submitted a request for a waiver 
of overpayment of his debt.  He said he no longer had the 
winnings that were from years earlier and were "replayed".  
He said he had no receipts.  He said he would be homeless 
without his pension benefits and reported that his rent was 
$535; his food and miscellaneous costs were $350; and his 
utilities were $25.00.

In April 2002, the DMC advised the veteran that he owed VA 
$10,253.  

In May 2002, a financial status report was received from the 
veteran in which he indicated that his monthly income was 
$947 from VA pension.  His monthly room and board costs were 
$650.00.  He reported having no assets and no debts and 
offered to pay $25.00 a month toward the debt.

In June 2002, the Committee concluded that there was no 
evidence of fraud, bad faith or misrepresentation on the 
veteran's part.  It noted that he was 70 years old and his 
income consisted of VA pension with additional allowance on 
account of being housebound.  The Committee found it would be 
unjust enrichment on the veteran's part to waive the debt. 

In July 2002, a financial status report was received from the 
veteran in which he indicated that his monthly income 
consisted of VA pension in the amount of $973 and that his 
monthly expenses for room and board totaled $650.00 and that 
he had no assets or liabilities.

In a July 2002 written statement, the veteran offered to pay 
$25 a month toward repayment of the loan.  He said loss of 
his pension benefits would render him homeless.

In August 2002, a financial status report was received from 
the veteran in which he indicated that his monthly income 
consisted of VA pension in the amount of $973 and that his 
total monthly expenses were $650 that left a balance of $323.  
He had no assets or liabilities. 

In his March 2004 substantive appeal, the veteran said he 
submitted losing gambling tickets to offset his winnings but 
that the tickets were never received (by the RO, evidently).

During his July 2003 Board hearing, the veteran testified 
that he had gambling winnings equivalent to $10,253 that were 
offset by his gambling losses.  He said he submitted tickets 
for his casino losses and was advised by an RO employee that 
the receipts were in his file.  He had no copies of the 
slips.  He said he was a compulsive gambler and loved to 
gamble, but kept his VA pension to live on, as he had no 
other income.  The veteran said his monthly expenses 
essentially equaled his monthly income.  He said he proposed 
paying $50 a month to repay the debt.  

III. Analysis

The Board finds that there is no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue.  In cases where there is no 
fraud, misrepresentation, or bad faith on the veteran's part 
with respect to the creation of the overpayment at issue, 
and, therefore, waiver is not precluded pursuant to 38 
U.S.C.A. § 5302(a), in order to dispose of the matter on 
appeal, the Board must determine whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 
C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation in 
this case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).  
After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran was 
at fault in this case.  The veteran was regularly informed 
that he needed to inform VA of his total income and any 
changes thereto.  He was repeatedly advised that he was 
responsible for notifying the RO of any changes in his income 
or assets.  In fact, in a January 1996 letter, the RO 
expressly advised the veteran to report each dollar of his 
gambling winnings.  Nevertheless, it appears that the veteran 
did not fully report his 1998 to 1999 income from gambling 
winnings.  A May 2000 VA examination report reflects that the 
veteran was capable of managing his own business affairs.  
There is no evidence in the file to demonstrate that the 
veteran was not mentally intact during the time that he 
should have reported his wage income, but seemingly failed to 
do so.  In addition, although the veteran testified that he 
submitted his gambling casino receipts for the year in 
question, the Board does not find this argument to be 
persuasive.  The veteran, on one occasion, sometime in 1997, 
submitted an envelope of gambling receipts for 1994, and at 
no other time does the file reflect that he submitted 
gambling receipts, although he apparently repeatedly 
furnished other documentation of his gambling wins and losses 
in the past.  In October 1999, the RO advised the veteran 
that there was no proof of records of gambling losses in the 
file.  On at least one earlier occasion in 2000, the veteran 
received a waiver of overpayment after VA reviewed the 
evidence he submitted and concluded that the veteran's 
gambling winnings were offset by losses.  In August 2001, he 
said he had no receipts.  

There was no fault on the part of VA in creation of the debt.  
The veteran informed VA that his only income was from VA 
pension benefits.  The RO was not aware of the veteran's 
gambling winnings until advised of them by information 
reported by the casinos.  

In regard to whether collection would defeat the purpose of 
the benefit and whether the failure to collect would cause 
unjust enrichment to the debtor, the Board notes that the 
veteran received benefits to which he was not entitled to 
receive, as such, the veteran was unjustly enriched.  There 
is no indication that the veteran's reliance on VA benefits 
resulted in relinquishment of another valuable right.

Therefore, the aforementioned elements of equity and good 
conscience are not in the veteran's favor.  However, the 
remaining elements are in the veteran's favor.

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, it is noted that the veteran is 
currently in receipt of pension benefits.  Clearly, 
withholding of any such benefits at this point to recoup the 
overpayment would defeat the purpose of the pension program 
that is to assist veterans in need of financial assistance 
due to disability.  

The Board has also considered if the veteran would suffer 
undue financial hardship if forced to repay the debt at 
issue.  As noted, the veteran's monthly VA pension income 
approximates his expenses.  Currently, his income is only 
from the receipt of VA pension.  However, a review of the 
financial status reports shows that he has very likely under-
reported some expenses and has not listed usual living 
expenses such as clothing.  The veteran has no liquid assets 
with which to repay the debt.  He is a Koran Conflict veteran 
and was awarded a Combat Infantryman's Badge.  He is 
approximately 70 years old.  He is disabled such that in June 
2000, the RO awarded additional VA benefits on account of his 
being housebound.  The veteran testified that his gambling 
losses were essentially equal to his winnings.  There is 
nothing in the record to dispute the veteran's accounting of 
his monies.  The Board finds that in weighing all of the 
elements of equity and good conscience, the elements of 
whether withholding of benefits or recovery would nullify the 
objective for which benefits were intended and financial 
hardship would be caused by recoupment of the debt outweigh 
the element that are not in the veteran's favor in this 
particular case.  Collection of the overpayment would cause 
undue hardship to the veteran, as it would endanger his 
ability to provide for basic necessities.

Accordingly, in view of the hardship resulting from recovery 
of the overpayment, recovery would be against equity and good 
conscience and waiver of recovery of the overpayment is 
warranted. 
 






ORDER

Entitlement to a waiver of the recovery of an overpayment of 
VA improved pension benefits in the amount of $10,253 is 
granted.



	                        
____________________________________________
	J. CONNOLLY JEVITCH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



